21 F.3d 1121
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Michael P. GALLAGHER, Plaintiff-Appellant,v.Joan FINNEY, Governor;  Kansas Parole Board, and all itsmembers whose names are unknown to the plaintiff,Defendants-Appellees.
No. 93-3396.
United States Court of Appeals, Tenth Circuit.
April 15, 1994.

Before MOORE, ANDERSON, and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R.34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Michael P. Gallagher brought this civil rights action against the governor of the State of Kansas and others claiming his civil rights were violated when the state parole board denied his parole with "boiler plate" reasons.  The district court dismissed the complaint because it was coupled with an application for habeas corpus which the court determined contained issues unexhausted in state court.  Because parole is a privilege not a right secured by the constitution, Lustgarden v. Gunter, 966 F.2d 552, 555 (10 Cir.1992), we believe dismissal was appropriate even though the wrong reason was cited.  The application to proceed without payment of fees is GRANTED and the judgment of the district court is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470